Citation Nr: 1042519	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a left knee 
scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968.  He was a field artilleryman and had service in the 
Republic of Vietnam.  His awards and decorations included the 
Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the RO.  

In April 2010, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  The transcript of that 
hearing has been associated with the Veteran's claims folder.

After reviewing the record, the Board is of the opinion that 
additional action is required prior to a decision on the merits 
of the issues of entitlement to service connection for a hearing 
loss disability and entitlement to service connection for 
tinnitus.  Accordingly, those issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 22, 2010, prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that he wished to withdraw 
his appeal with respect to the issue of entitlement to an initial 
compensable rating for a left knee scar.  


CONCLUSION OF LAW

The criteria have been met to withdraw the issue of entitlement 
to an initial compensable rating for a left knee scar.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal, with 
respect to the issue of entitlement to an initial compensable 
rating for a left knee scar.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review that 
issue, and the appeal and it is dismissed.


ORDER

With respect to the issue of entitlement to an initial 
compensable rating for a left knee scar, the appeal is dismissed.


REMAND

The Veteran also seeks entitlement to service connection for a 
hearing loss disability and tinnitus.  However, a review of the 
record discloses that there may be outstanding evidence which 
could support his appeal.  Therefore, a decision on the merits of 
either of those claims may be premature and prejudicial to the 
Veteran.  Accordingly, the case is remanded for additional 
development, prior to further consideration by the Board. 

During VA audiologic examinations in August 2003 and April 2004, 
the Veteran reported that approximately ten years earlier, he had 
been hospitalized for vertigo and nausea.  During his hearing 
before the undersigned Veterans Law Judge, he testified that such 
hospitalization had occurred while he was working in St. Charles.  
However, the report of that hospitalization has not been 
associated with the claims file.  It could well be relevant to 
the Veteran's claim, as the April 2004 VA examiner suggested that 
the Veteran's left ear hearing loss disability could have had its 
onset at that time.

Following the April 2004 VA audiologic examination, the examiner 
recommended that an opinion from an ear, nose, and throat 
physician should be requested with respect to the issues of 
entitlement to service connection for a hearing loss disability 
and tinnitus.  To date, such an opinion has not been requested.

During his hearing before the undersigned Veterans Law Judge, the 
Veteran also testified that in the late 1970's, he first saw a 
doctor for his hearing loss disability.  That is approximately 
twenty years prior to any of the medical records currently on 
file and could also be relevant to the Veteran's appeal.

In light of the foregoing, the case is REMANDED for the following 
development:

1.  Request that the Veteran provide the 
name and address of all health care 
providers who have treated or examined him 
since service for a hearing loss disability 
and/or tinnitus.  Also request the dates of 
that treatment.  In addition request the 
names and addresses of all medical 
facilities where the Veteran was treated or 
examined for a hearing loss disability 
and/or tinnitus.  This must include, but is 
not limited to, the name and address of the 
health care provider he saw in the late 
1970's for a hearing loss disability and/or 
tinnitus, as well as the facility where he 
was hospitalized for vertigo and nausea.  
Then request records from the health care 
providers/medical facilities identified by 
the Veteran.  Such records could include, 
but are not limited to, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, and 
prescription records.  Also request that 
the appellant provide any such records he 
may have in his possession.  

A failure to respond or a negative response 
to any request must be noted in writing and 
associated with the claims folder.

If the hospital records are held by an 
agency of the federal government, efforts 
to obtain those records must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 
2010); 38 C.F.R. § 3.159(c)(2) (2010).

If the requested records are unavailable 
and are reportedly held by a facility 
unaffiliated with the federal government, 
notify the appellant and her representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b)(West 2002 and Supp. 
2010; 38 C.F.R. § 3.159(e) (2010).
2.  When the actions in parts 1 have been 
completed, schedule the Veteran for an 
audiologic examination and an examination 
by an ear, nose, and throat physician to 
determine the nature and etiology of any 
hearing loss disability or tinnitus found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder must be made available to 
each examiner for review  in conjunction 
with their particular examination, and the 
examiners must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

If a hearing loss disability is found in 
either or both ears, and/or if tinnitus is 
found, the examiner(s) must render an 
opinion(s) as to whether it is at least as 
likely as not that the hearing loss 
disability and/or tinnitus is a result of 
any event in service. 

The Veteran is advised that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2010). 

3.  When the actions requested in parts 1 
and 2 have been completed, undertake any 
other indicated development. Then 
readjudicate the issues of entitlement to 
service connection for a hearing loss 
disability and entitlement to service 
connection for tinnitus.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts. It has been held that compliance by the Board or the RO 
is neither optional nor discretionary. Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further notice 
is obtained, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims. 

The Veteran is advised that it is his responsibility to report 
for the examinations and to cooperate in the development of the 
claim. The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2007). 

The Veteran need take no action unless he is notified to do so.  
However, he has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


